KNOLL, Judge.
For the reasons stated in the companion case of Stephen R. Moore, Jr. versus E.M. LeBlanc, Jr., et al., 430 So.2d 339 (La. App. 3rd Cir.1983), in which a separate decision is being rendered by us this day, the judgment of the trial court is amended and recast to read as follows:
It is ordered, adjudged and decreed that there be judgment in favor of plaintiff, Russell R. Richard and against defendants, E.M. LeBlanc, Jr., E.M. LeBlanc, III and John F. O’Malley, each for their virile share, in the sum of $1,008.62 together with legal interest from date of judicial demand until paid and all costs of these proceedings.
Appellants-defendants are cast with all costs of this appeal.
AFFIRMED AS AMENDED.
GUIDRY and STOKER, JJ., concur in the results.